Title: Circular to the General Officers, 5 October 1775
From: Washington, George
To: General Officers

 

Sir
Head Quarters Cambridge 5 Octbr 1775

In a Letter from the General Congress dated 26th Sept., Information on the following Points is required.
What Number of Men are sufficient for a Winters Campaign.
Can the Pay of the Privates be reduced, & how much.
What Rations should be allow’d The Men.
What Regulations are further necessary for the Government of The Forces.
To the above Queries of The Congress, I have to Add several of my Own, upon which I also request your Opinion, Vizt,
For how long a Time ought the Men in the present Army (should we set about enlisting them) be engaged.
What Method would you recommend, as most Eligible, to Cloth a New rais’d Army with a proper degree of Decency, & Regularity—would you advise it to be done by the Continent; in that Case, would you lower the Mens Wages, & make no Deduction for Cloathing, or let it Stand, & make Stoppages, & how much a Month.
As there appears to be great irregularity in the manner of Paying the Men, & much Discontent has prevaild upon that Account, in what Manner, and at what fix’d Period would you Advise it to be done under a new Establishment.
What Sized Regiments would you recommend, under this Establishment; that is, how many Men to a Company, how many Companys to a Regiment & how Officer’d.
Is there any Method by which the best of the present Officers in this Army can be chosen, without impeding the Inlistment of The Men, by such Choice, & preference. Under any compleat Establishment, even if all the Privates in the Army were engaged again, many of the present Officers must be Discharged, as there is an Over proportion—of Course we ought to retain the best.
Your close attention to the foregoing Points against Monday Ten OClock, at which Time I shall expect to see you at this Place, will much Oblige Sir Your most Obedient Humble Servant,

Go: Washington

